By the Court, Crockett, J.:
The Court finds that the Commissioners “did not jointly view and assess the land upon which the tax in suit was assessed; but made their return upon their assessment roll, that they had jointly viewed and assessed it.” In People v. Coghill (47 Cal. 361), we held that a failure by the Commissioners to jointly view and assess the land was fatal to the assessment, and we adhere to that opinion.
It is contended that the return by the Commissioners on the assessment roll, that they had jointly viewed and assessed the land, is conclusive on that point, in a collateral action, and that all proof to the contrary should have been disregarded. Whatever may have been the rule, if the statute had required the Commissioners to state in their certificate to the assessment roll that they had jointly viewed and assessed the land, it is clear that the certificate can have no such conclusive effect, unless it was incumbent on the Commissioners, to certify that they acted jointly in viewing and assessing the land. But as the statute does not require them to state that fact in the certificate, their having voluntarily done so, was a superfluous act; and instead of being conclusive of the fact that they acted jointly, was not even prima facie evidence of it.
Judgment affirmed. Remittitur forthwith.
Neither Mr. Justice Rhodes nor Mr. Justice Niles expressed an opinion.